 

Exhibit 10.68
 
 
EXECUTION VERSION
 
 
SHARED SERVICES AGREEMENT
by and among
HEXION SPECIALTY CHEMICALS, INC.,
MOMENTIVE PERFORMANCE MATERIALS INC.,
and
the other Persons party hereto
 
Dated as of October 1, 2010

1

--------------------------------------------------------------------------------

 

Table of Contents
 
 
Page
Article I.
DEFINITIONS
4
 
1.01
 
Definitions
4
 
Article II.
TERM
6
 
2.01
 
Term
6
 
Article III.
APPOINTMENT; SERVICES
6
 
3.01
 
Services
6
 
3.02
 
Changes to Services
6
 
3.03
 
Additional Services
6
 
3.04
 
Steering Committee
6
 
Article IV.
PERFORMANCE OF SERVICES
7
 
4.01
 
Standards
7
 
4.02
 
Employees
7
 
4.03
 
Independent Contractors
7
 
4.04
 
No Joint Venture or Partnership
7
 
4.05
 
Affiliate Transactions
7
 
4.06
 
Cooperation
7
 
Article V.
COST ALLOCATION
7
 
5.01
 
Allocation Formula
7
 
5.02
 
Non-Cash Cost Allocation
8
 
5.03
 
Monthly Estimate Statements
8
 
5.04
 
Quarterly Statements
8
 
5.05
 
Determination and Payment
8
 
5.06
 
Taxes
8
 
Article VI.
COMPLIANCE WITH LAWS
9
 
Article VII.
REPRESENTATIONS AND WARRANTIES
9
 
7.01
 
Representations and Warranties of Hexion
9
 
7.02
 
Representations and Warranties of Momentive
9
 
Article VIII.
INDEMNITY
9
 
8.01
 
Indemnity by Service Provider
9
 
8.02
 
Indemnity by Recipient
9
 
8.03
 
Procedure
9
 
8.04
 
Limitation on Indemnity
9
 
Article IX.
DEFAULT
10
 
9.01
 
Definition
10
 
9.02
 
Service Provider’s Default
10
 
9.03
 
Recipient’s Default
10
 
9.04
 
Bankruptcy
10
 
9.05
 
Reorganization/Receiver
10
 
9.06
 
Delays and Omissions
10
 
Article X.
TERMINATION
10
 
10.01
 
Terminating Events
10
 
10.02
 
Termination for Convenience
10
 
10.03
 
Effect of Termination
10
 
10.04
 
Transition Assistance
10
 
Article XI.
NOTICES
11
 
Article XII.
DISPUTE RESOLUTION
11
 
12.01
 
Resolution Procedure
11
 
 
 
 


2

--------------------------------------------------------------------------------

 

 
 
Page
12.02
 
Exchange Of Written Statements
11
 
12.03
 
Good Faith Negotiations
12
 
12.04
 
Determination Of Steering Committee
12
 
12.05
 
Disputes Submitted to Arbitration
12
 
12.06
 
Selection of Arbitrators
12
 
12.07
 
Submission of Evidence
12
 
12.08
 
Decisions of Arbitrators
12
 
12.09
 
Arbitration is Binding
12
 
Article XIII.
MISCELLANEOUS
12
 
13.01
 
Assignment
12
 
13.02
 
Construction
12
 
13.03
 
Governing Law
12
 
13.04
 
Severability
12
 
13.05
 
Attorneys’ Fees
13
 
13.06
 
Entire Agreement
13
 
13.07
 
Counterparts
13
 
13.08
 
Force Majeure
13
 
13.09
 
No Warranties
13
 
13.1
 
Headings
13
 
13.11
 
Waiver
13
 
13.12
 
Consent to Jurisdiction
13
 
13.13
 
Waiver of Jury Trial
13
 
13.14
 
Third Party Beneficiaries
13
 
13.15
 
Amendments
13
 
 
 
 
EXIBITS
 
 
Exibit A
Services
23
 
Exibit B
Hexion Subsidiaries
24
 
Exibit C
Momentive Subsidiaries
26
 


3

--------------------------------------------------------------------------------

 

SHARED SERVICES AGREEMENT
This Shared Services Agreement is dated as of October 1, 2010 (the “Effective
Date”) and is made and entered into by and among Hexion Specialty Chemicals,
Inc., a New Jersey corporation (together with its subsidiaries, either referred
to as a “Service Provider” or “Recipient” of a specific Service or “Hexion”),
Momentive Performance Materials Inc., a Delaware corporation, and those direct
or indirect subsidiaries of MPM Inc. that are set forth on the signature pages
hereto (collectively, either referred to as a “Service Provider” or “Recipient”
of a specific Service or “Momentive”). Capitalized terms have the meanings set
forth in Article I.
RECITALS
A.    Pursuant to the Combination Agreement, dated as of September 11, 2010 (the
“Transaction Agreement”), by and between Hexion LLC, a Delaware limited
liability company and sole stockholder of Hexion (“Hexion LLC”), and Momentive
Performance Materials Holdings Inc., a Delaware corporation and sole stockholder
of Momentive (“MPM Holdings”), Hexion LLC and MPM Holdings entered into a series
of transactions that resulted in each of Hexion LLC and MPM Holdings becoming a
wholly-owned subsidiary of Momentive Performance Materials Holdings LLC, a
Delaware limited liability company (the “Transaction”).
B.    In connection with the Transaction, and in order to recognize economies of
scale and generate cost savings for each of Hexion and Momentive that otherwise
would be unavailable, the parties hereto desire to enter into this Agreement in
order that each may provide and/or receive certain services from the other, and
in order to provide for a mechanism by which the costs of such service provision
are to be allocated, in each case on the terms and subject to the conditions set
forth herein.
C.    This Agreement constitutes the Shared Services Agreement referred to in
Section 5.11 of the Transaction Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intention of being
bound by this Agreement, the parties stipulate and agree as follows:
ARTICLE I
DEFINITIONS
 
1.01 Definitions. Capitalized terms not otherwise defined herein have the
meanings set forth in the Transaction Agreement. As used in this Agreement, the
following terms have the following meanings unless the context otherwise
requires:
“Actual Cost” means, with respect to any period hereunder, one hundred percent
(100%) of the actual, out of pocket expenses of a party (including fully
burdened employee cost and overhead costs allocated to the relevant cost center
in accordance with the historical practices of such party) actually paid or
expected to be paid within the three (3) months following such period (without
duplication of any Actual Costs previously allocated between the parties),
calculated in accordance with the accounting policies, principles, practices and
procedures approved, from time to time, by the Steering Committee, caused by,
incurred or otherwise arising from or relating to the Services during such
period.
“Agreement” means this Shared Services Agreement as originally executed and as
amended, modified, supplemented, or restated from time to time, as the context
may require.
“Allocation Percentage” shall initially mean 51% to Hexion and 49% to Momentive.
“Business Days” means all weekdays except those that are official holidays of
employees of the United States government. Unless specifically stated as
“Business Days,” a reference in this Agreement to “days” means calendar days.
“Capital Expenditure” means any expenditure, or series of related expenditures,
in excess of $1 million made by either Hexion or Momentive to the extent in
furtherance of the provision of Services under this Agreement that is required
to be capitalized in accordance with United States generally accepted accounting
principles, as in effect as of the date or for the period, as the case may be,
implicated by the relevant provision of this Agreement.
“Effective Date” is defined in the caption.
“Estimated Monthly Allocation Payment” is defined in Section 5.03.
“Event of Default” is defined in Section 9.01.
“Exchange Rate” means, with respect to a particular currency for a particular
day and a particular party, the rate of exchange used in the preparation of the
financial statements of such party for the most recent month for which financial
statements are then available.
“Functional Services” means all Services other than Raw Materials/Logistics
Services.
“Functional Services Costs” means the Actual Cost of Functional Services,
including the Actual Costs of the employees of either

4

--------------------------------------------------------------------------------

 

Hexion or Momentive who perform Raw Materials/Logistics Services.
“Hexion” is defined in the caption.
“Hexion LLC” is defined in the recitals.
“Hexion Marks” is defined in Section 3.05(b)
“Hexion-Provided Services” is defined in Section 3.01.
“including” shall mean including without limitation.
“Momentive” is defined in the caption.
“Momentive-Provided Services” is defined in Section 3.01.
“Monthly Report” is defined in Section 5.04.
“MPM Holdings” is defined in the recitals.
“MPM” is defined in Section 3.05(a)
“MPM Inc.” is defined in the caption.
“MPM Marks” is defined in Section 3.05(a)
“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, unincorporated association, joint venture or
other entity.
“Quarterly Reconciliation Payment” is defined in Section 5.05(a).
“Raw Materials/Logistics Services” means the procurement of Raw Materials and
Logistics by a Service Provider hereunder.
“Raw Materials and Logistics” means raw materials and logistics services,
including supplies, freight, equipment and electricity, and indirect costs of
such raw materials and logistics services, including packaging, uniforms and
pallets, in the case of any of the foregoing, required by or used in connection
with the business of either or both of Hexion and Momentive, but excluding the
Actual Costs of the employees of either Hexion or Momentive who perform Raw
Materials/Logistics Services and allocated overhead associated with the
performance of such services, which, for the avoidance of doubt, shall be
treated as Functional Services Costs hereunder.
“Recipient” means Hexion or Momentive, as applicable, with respect to such
party's receipt of a particular Service.
“Service Provider” means Hexion or Momentive, as applicable, with respect to
such party's provision of a particular Service.
“Services” is defined in Section 3.01.
“Steering Committee” is defined in Section 3.04.
“Tax” or “Taxes” means (i) all federal, state, local and foreign sales, use,
value-added, gross receipts, privilege, utility, infrastructure maintenance,
property, excise and similar levies, duties and other similar tax-like charges
lawfully levied by a duly constituted taxing authority against or upon the
Services; (ii) any penalties, interest or other additions to any such taxes; and
(iii) any tax-related surcharges or fees that are related to the Services and
authorized by applicable tariffs.
“Term” is defined in Section 2.01.
“Transaction” is defined in the recitals.
“Transaction Agreement” is defined in the recitals.
“Unavoidable Delays” is defined in Section 13.08.

5

--------------------------------------------------------------------------------

 

ARTICLE II
TERM
 
2.01 Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date and shall continue for five (5) years from the Effective Date
(the “Initial Term”) and any renewal terms as provided in the following
sentence, unless otherwise terminated in accordance with Article X. Upon the
expiration of the Initial Term, this Agreement shall automatically renew for
successive renewal terms of one (1) year each, absent contrary notice from
either party given not less than thirty (30) days prior to such expiration.
 
ARTICLE III
APPOINTMENT; SERVICES
 
3.01 Services.
(a)During the Term, (i) Hexion hereby engages Momentive to provide, and
Momentive hereby accepts such appointment and undertakes to provide or cause to
be provided to Hexion, certain services in the categories identified in Exhibit
A hereof as from time to time may be added to or deleted therefrom pursuant to
this Agreement (collectively, the “Momentive-Provided Services”) and (ii)
Momentive hereby engages Hexion to provide, and Hexion hereby accepts such
appointment and undertakes to provide or cause to be provided to Momentive,
certain services in the categories identified in Exhibit A hereof as from time
to time may be added to or deleted therefrom pursuant to this Agreement
(collectively, the “Hexion-Provided Services”, and together with the
Momentive-Provided Services, the “Services”).
(b)Each of Hexion and Momentive acknowledges and agrees that each will assist
the other in obtaining favorable pricing with respect to purchases of Raw
Materials and Logistics from third party suppliers. Any Actual Costs incurred by
either Hexion or Momentive in assisting the other in this respect shall be
allocated pursuant to Section 5.01.
 
3.02 Changes to Services.
(c)The parties may agree to modify the terms and conditions of Service
Provider's performance of any Service in order to reflect new procedures,
processes or other methods of providing such Service. The parties will negotiate
in good faith the terms and conditions upon which Service Provider would be
willing to implement such change.
(d)Notwithstanding any provision of this Agreement to the contrary, Service
Provider may make: (i) changes to the process of performing a particular Service
that do not adversely affect the benefits to Recipient of Service Provider's
provision or quality of such Service in any material respect or increase
Recipient's cost for such Service; (ii) emergency changes in the manner in which
a particular Service is provided on a temporary and short-term basis; and/or
(iii) changes to a particular Service in order to comply with applicable law or
regulatory requirements, in each case without obtaining the prior consent of
Recipient.
 
3.03 Additional Services. Recipient may, from time to time, request additional
services that are not listed in Exhibit A. The parties agree to negotiate in
good faith the terms and conditions by which Service Provider would be willing
to perform such additional services.
 
3.04 Steering Committee. In order to monitor, coordinate and facilitate
implementation of the terms and conditions of this Agreement, Hexion and
Momentive shall establish a “Steering Committee” consisting of at least one
executive officer from each of Hexion and Momentive and whereby each of Hexion
and Momentive is equally represented. The initial Steering Committee
representatives shall be Bill Carter and Kevin McGuire for Hexion and Anthony
Greene and Momentive's current Financial Planning and Analysis (“FP&A”) leader
for Momentive. The Steering Committee representatives shall meet at least
quarterly (or more frequently if needed or reasonably requested by a
representative) during the Term to determine the Services to be provided and the
payments to be made pursuant to Article V. Such determination with respect to
the Services to be provided shall include the scope, manner, level, and place or
places where such Services shall be provided. If the members of the Steering
Committee are unable (whether by majority vote or in such other manner as the
members of the Steering Committee decide) to determine whether a Service is to
be provided, or the scope, manner, level and place or places at which such
Service shall be provided, such Service shall not be provided until such time as
the members of the Steering Committee determine the relevant matters, including
as contemplated in Article XII. The Steering Committee representative(s) for
each party shall stay reasonably apprised of the activities of the employees,
agents and contractors of such party who are providing or receiving the Services
in order to maximize efficiency in the provision and receipt of the Services.
 
3.05 Certain Intellectual Property Matters.
(e)Hexion hereby acknowledges and agrees that Momentive and its subsidiaries
(collectively, “MPM”) have certain intellectual property and common law rights
associated with the word “Momentive” and all related trademarks, service marks,
brand names, logos, certification marks, assumed names and trade names,
including the Momentive stylized logo, colors, and other indicia as used in
connection with the name and business of MPM (collectively, “MPM Marks”). During
the Term (and during any transition period provided in Section 10.04), MPM
hereby agrees not to, and to cause its respective controlled affiliates not to,
assert any claims against Hexion, Hexion LLC and their respective controlled
affiliates with respect to the use of the word “Momentive” or any MPM Mark in
their respective names, businesses and products and services; provided, such use
shall be substantially consistent with the trademark practices and quality
standards of MPM so as not to weaken the value of the MPM Marks. Such use, and
all goodwill associated with such use, shall inure to the benefit of MPM. MPM
shall have the right to monitor the quality of the products and services bearing
the MPM Marks provided by Hexion, including any promotional materials for the
same. The MPM Marks shall remain the exclusive property of MPM.
(f)Momentive hereby acknowledges and agrees that Hexion has certain intellectual
property and common law rights associated with the word “Hexion” and all related
trademarks, service marks, brand names, logos, certification marks, assumed
names and trade names, including the Hexion stylized logo, colors, and other
indicia as used in connection with the name and business of Hexion
(collectively, “Hexion Marks”). During the Term (and during any transition
period provided in Section 10.04), Hexion hereby agrees not to, and to cause its
respective controlled affiliates not to, assert any claims against Momentive,
MPM Holdings and their respective controlled affiliates with respect to the use

6

--------------------------------------------------------------------------------

 

of the word “Hexion” or any Hexion Mark in their respective names, businesses
and products and services; provided, that such use shall be substantially
consistent with the trademark practices and quality standards of Hexion so as
not to weaken the value of the Hexion Marks. Such use, and all goodwill
associated with such use, shall inure to the benefit of Hexion. Hexion shall
have the right to monitor the quality of the products and services bearing the
Hexion Marks provided by Momentive, including any promotional materials for the
same. The Hexion Marks shall remain the exclusive property of Hexion.
 
ARTICLE IV
PERFORMANCE OF SERVICES
 
4.01 Standards. Service Provider shall perform the Services in a commercially
reasonable manner, using its commercially reasonable efforts to provide the
Services in the same manner as if Service Provider was providing such Services
for its own account. Actions taken by Service Provider in good faith consistent
with the foregoing shall not constitute a breach of this Agreement unless such
action materially violates an express provision of this Agreement.
 
4.02 Employees. Service Provider shall determine the fitness and qualifications
of all employees performing the Services. Service Provider shall hire,
supervise, direct the work of, and discharge all such employees. Service
Provider shall determine the wages and conditions of employment of all such
employees. All wages, bonuses, compensation, benefits, termination or severance
expenses or liabilities, pension fund contribution obligations or liabilities,
and other costs, benefits, expenses or liabilities and entitlements of or in
connection with employees employed in connection with provision of the Services
shall be Service Provider's responsibility; provided, that such items shall be
Functional Services Costs and will be taken into account as such for purposes of
Article V.
 
4.03 Independent Contractors. Service Provider may hire consultants, independent
contractors, or subcontractors, including Affiliates, to perform all or any part
of a Service hereunder. Service Provider will remain fully responsible for the
performance of its obligations under this Agreement, and Service Provider will
be responsible for payments due to its independent contractors, which payments
shall be included in the Actual Costs allocated pursuant to Section 5.01.
 
4.04 No Joint Venture or Partnership. Service Provider shall perform all
Services provided pursuant to this Agreement as an independent contractor to
Recipient and not as an employee, stockholder, partner, joint venturer,
landlord, agent or representative of Recipient. In no event shall Service
Provider be deemed in breach of its obligations hereunder solely by reason of
(i) the failure of the financial performance of the Recipient's business to meet
Recipient expectations or income projections or any operating budget or annual
plans, (ii) the acts of Recipient's employees, (iii) the institution of
litigation or the entry of judgments against Recipient or the Recipient's
business, or (iv) any other acts or omissions not otherwise constituting a
material breach of this Agreement, it being the intention and agreement of the
parties that Service Provider's sole obligation hereunder shall be to act in
conformity with the standard set forth in Section 4.01.
 
4.05 Affiliate Transactions. The fact that Service Provider or an Affiliate
thereof, or a stockholder, director, officer, member, or employee of Service
Provider or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed by Recipient
to render or perform a service, or from which Service Provider may purchase any
property, shall not prohibit Service Provider from employing such Person or
otherwise dealing with such Person.
 
4.06 Cooperation. Hexion and Momentive shall cooperate fully with each other
during the Term to procure and maintain all licenses and operating permits and
to facilitate each party's performance of this Agreement. Recipient shall at its
own expense cooperate fully with Service Provider by promptly providing
reasonable assistance, resources and access (including the provision of access
to its personnel, computer systems, data, equipment and other information) as is
necessary to the performance by Service Provider of its obligations hereunder
and as may be reasonably requested by Service Provider from time to time.
 
ARTICLE V
COST ALLOCATION
 
5.01 Allocation Formula.
(g)Functional Services Costs shall be allocated as follows:
(i)To the extent 100% of such item is demonstrably attributable to or for the
benefit of Hexion or Momentive, 100% of such item shall be allocated to Hexion
or Momentive, as applicable; and
(ii)All other portions of any item that cannot be allocated pursuant to clause
(a) above shall be allocated in accordance with the Allocation Percentage.
(h)With respect to any Capital Expenditure made or to be made by a Service
Provider, the Steering Committee, following consultation with Hexion and
Momentive, shall determine whether the cost of such Capital Expenditure should
be allocated between Hexion and Momentive based on the Allocation Percentage or
otherwise and based on the Steering Committee's reasonable, good faith estimate
of the respective anticipated usage of the assets underlying such Capital
Expenditure, and, if at all, how such Capital Expenditure shall be allocated
between them (including whether any portion of such Capital Expenditure is to be
currently billed to either party), based on the estimate of such usage, the
parties' relative costs of capital and respective hurdle rates and any other
similar factors deemed relevant by the Steering Committee.
(i)No less often than annually, the Steering Committee shall meet to evaluate
and determine whether the Allocation Percentage then in existence accurately and
equitably reflects the performance and use of Services by Hexion and Momentive
(for the avoidance of doubt, such determination shall be based on the relative
benefits obtained or expected to be obtained from such Services and the relative
costs incurred and expected to be incurred in the performance of such Services
and not solely based on how Hexion and Momentive's respective cost structures
have or may have changed since the Effective Date (and not at all based on any
changes in cost structures resulting from the transactions and

7

--------------------------------------------------------------------------------

 

arrangements contemplated hereby)). The Steering Committee shall undertake to
evaluate the Services being performed and used and shall make a determination as
to whether the Allocation Percentage then in existence requires adjustment. Each
of Hexion and Momentive shall cooperate with the Steering Committee in the
aforementioned process including making appropriate personnel and materials
available to the Steering Committee. In the event that either Hexion or
Momentive disagrees with the Allocation Percentage determined by the Steering
Committee, the dispute resolution procedures set forth in Article XII shall
apply.
 
5.02 Non-Cash Cost Allocation. Any non-cash costs or expenses caused by,
incurred or otherwise arising from or relating to the Services shall be
allocated to Hexion and Momentive for financial statement purposes only, without
any corresponding cash reimbursement required, in accordance with generally
accepted accounting principles, based on the Allocation Percentage principles
described in Section 5.01 hereof.
 
5.03 Monthly Estimate Statements. Prior to the first day of each quarter during
the Term, the Steering Committee, with such assistance from Hexion and Momentive
as the Steering Committee shall request, shall (i) estimate (or calculate, as
applicable) the (x) Actual Cost of each Service Provider in respect of Services
to be provided by it for each month during such quarter, and (y) cost shares of
each of the parties as calculated pursuant to this Article V and the estimated
net cost share payment, if any, that will be owed by either Hexion or Momentive,
as applicable, to the other party (the “Estimated Monthly Allocation Payment”)
for each month during such quarter and (ii) direct the applicable Service
Provider to prepare and issue invoices for each Estimated Monthly Allocation
Payment to be paid by the other party, which invoices shall be delivered on the
first day of each month during such quarter (or as promptly as practicable
thereafter). Within ten (10) days of delivery of an invoice for the Estimated
Monthly Allocation Payment, the applicable Recipient shall promptly make payment
of the Estimated Monthly Allocation Payment. Hexion and Momentive, as
applicable, may elect to cause all or a portion of the Estimated Monthly
Allocation Payment to be satisfied by one or more of their subsidiaries,
including, in the case of Hexion, those subsidiaries listed on Exhibit B and, in
the case of Momentive, those subsidiaries listed on Exhibit C, which, for the
avoidance of doubt, may include settlement in non-U.S. jurisdictions in currency
other than U.S. dollars converted at the Exchange Rate for the applicable
Recipient.
 
5.04 Quarterly Statements. Within thirty (30) days following the end of each
quarter during the Term, each Service Provider shall furnish the Steering
Committee with a written statement with respect to the Actual Cost of such
Service Provider in respect of Services provided by it during such quarter,
setting forth (i) the cost allocation determined pursuant to Section 5.01(a),
(ii) the cost allocation determined pursuant to Section 5.02, and (iii) the
amounts paid pursuant to Section 5.03 hereof, together with such other data and
information necessary to complete the items described in Section 5.05 hereof
(hereinafter referred to as the “Quarterly Report”).
 
5.05 Determination and Payment.
(j)Within twenty (20) days of the submission of the Quarterly Report described
in Section 5.04 hereof, the Steering Committee shall (i) determine the cost
share of each of the parties as calculated pursuant to this Article V for such
quarter, the amount of the Estimated Monthly Allocation Payments made by each of
the parties to the other during such quarter and the resultant net cost share
payment, if any, owed by either Hexion or Momentive, as applicable, to the other
party for such quarter (the “Quarterly Reconciliation Payment”); and (ii) direct
the applicable Service Provider to prepare and issue an invoice for such
Quarterly Reconciliation Payment to the other party. Any dispute among members
of the Steering Committee that cannot be settled by majority vote shall be
settled pursuant to Article XII.
(k)Within fifteen (15) days of the determination by the Steering Committee of
the Quarterly Reconciliation Payment, either Hexion or Momentive may dispute
such determination by giving written notice specifying in reasonable detail the
nature of such dispute. Any such dispute shall be settled pursuant to Article
XII.
(l)Within fifteen (15) days of delivery of the invoice for the Quarterly
Reconciliation Payment described in Section 5.05(a), if a valid dispute notice
has not been delivered in accordance with Section 5.05(b), the applicable
Recipient shall promptly make payment of the Quarterly Reconciliation Payment.
Hexion and Momentive, as applicable, may elect to cause all or a portion of the
Quarterly Reconciliation Payment to be satisfied by one or more of their
subsidiaries, including, in the case of Hexion, those subsidiaries listed on
Exhibit B and, in the case of Momentive, those subsidiaries listed on Exhibit C,
which, for the avoidance of doubt, may include settlement in non-U.S.
jurisdictions in currency other than U.S. dollars converted at the Exchange Rate
for Hexion or Momentive, as applicable.
 
5.06 Taxes.
(m)Recipient is responsible for and will pay all Taxes applicable to the
Services provided to Recipient; provided, that such payments by Recipient to
Service Provider will be made in a manner that is the most tax-efficient and
that does not otherwise negatively impact Service Provider; and provided,
further, that Service Provider will not be subject to any liability for Taxes
applicable to the Services as a result of such payment by Recipient. Service
Provider will collect such Tax from Recipient in the same manner it collects
such Taxes from other customers in the ordinary course of Service Provider's
business, but in no event prior to the time it invoices Recipient for the
Services with respect to which such Taxes are levied. Recipient may provide
Service Provider with a certificate evidencing its exemption from payment of or
liability for such Taxes.
(n)Service Provider will promptly reimburse Recipient for any Taxes collected
from Recipient and refunded to Service Provider. In the event a Tax is assessed
against Service Provider that is solely the responsibility of Recipient and
Recipient desires to protest such assessment, Recipient will submit to Service
Provider a statement of the issues and arguments requesting that Service
Provider grant Recipient the authority to prosecute the protest in Service
Provider's name. Service Provider's authorization will not be unreasonably
withheld. Recipient will finance, manage, control and determine the strategy for
such protest while keeping Service Provider reasonably informed of the
proceedings. However, the authorization will be periodically reviewed by Service
Provider to determine any adverse impact on Service Provider, and Service
Provider will have the right to reasonably withdraw such authority at any time.
Upon notice by Service Provider that it is so withdrawing such authority,
Recipient will expeditiously terminate all proceedings. Any adverse consequences
suffered by Recipient as a result of the withdrawal will be submitted to
arbitration pursuant to Article XII. Any contest for Taxes brought by Recipient
may not result in any lien attaching to any property or rights of Service
Provider or otherwise jeopardize Service Provider's interests or rights in any
of its property. Recipient agrees to indemnify Service Provider for all costs
and expenses, losses, damages, claims, causes of action and liabilities
(including reasonable attorneys' fees,

8

--------------------------------------------------------------------------------

 

disbursements and expenses of litigation) that Service Provider incurs as a
result of any such contest by Recipient.
(o)The provisions of this Section 5.06 will govern the treatment of all Taxes
arising as a result of or in connection with this Agreement notwithstanding any
other Article of this Agreement to the contrary.
 
ARTICLE VI
COMPLIANCE WITH LAWS
 
Each of Hexion and Momentive agrees to comply in all material respects with all
applicable laws, rules, regulations and orders of any federal, state, county,
city, local, supranational (including those of the European Communities) or
foreign governmental, administrative or regulatory authority, agency or body in
any jurisdiction in which such party conducts business in relation to the
Services provided and matters that are the subject of this Agreement.
 
ARTICLE V11
REPRESENTATIONS AND WARRANTIES
 
7.01 Representations and Warranties of Hexion
(a)Hexion represents and warrants that it is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Jersey,
that Hexion has full corporate power and authority to enter into this Agreement
and perform its obligations hereunder, and that the officer of Hexion who
executed this Agreement on behalf of Hexion is in fact an officer of Hexion and
has been duly authorized by Hexion to execute this Agreement on its behalf.
(b)The execution, delivery and performance by Hexion of this Agreement have been
duly authorized by all necessary action on the part of Hexion and no further
action or approval is required in order to constitute this Agreement as the
valid and binding obligations of Hexion, enforceable in accordance with its
terms.
 
7.02 Representations and Warranties of Momentive
(c)Momentive represents and warrants that it is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
that Momentive has full corporate power and authority to enter into this
Agreement and perform its obligations hereunder, and that the officer of
Momentive who executed this Agreement on behalf of Momentive is in fact an
officer of Momentive and has been duly authorized by Momentive to execute this
Agreement on its behalf.
(d)The execution, delivery and performance by Momentive of this Agreement have
been duly authorized by all necessary corporate action on the part of Momentive
and no further action or approval is required in order to constitute this
Agreement as the valid and binding obligations of Momentive, enforceable in
accordance with its terms.
 
ARTICLE VIII
INDEMNITY
 
8.01 Indemnity by Service Provider. Service Provider shall indemnify, defend and
hold harmless Recipient and its officers, directors and employees from and
against any and all costs and expenses, losses, damages, claims, causes of
action and liabilities (including reasonable attorneys' fees, disbursements and
expenses of litigation) arising from, relating to, or in any way connected with
the gross negligence or willful misconduct of Service Provider or any employee,
contractor or agent of Service Provider, except to the extent directly or
indirectly caused by any act or omission of Recipient.
 
8.02 Indemnity by Recipient. Recipient shall indemnify, defend and hold harmless
Service Provider and its officers, directors and employees from and against any
and all costs and expenses, losses, damages, claims, causes of action and
liabilities (including reasonable attorneys' fees, disbursements and expenses of
litigation) arising from, relating to, or in any way connected with the gross
negligence or willful misconduct of Recipient or any employee, contractor or
agent of Recipient, except to the extent directly or indirectly caused by any
act or omission of Service Provider.
 
8.03 Procedure. The party claiming indemnity shall promptly provide the other
party with written notice of any claim, action or demand for which indemnity is
claimed. The indemnifying party shall be entitled to control the defense of any
action; provided, that the indemnified party may participate in any such action
with counsel of its choice at its own expense; and provided, further, that the
indemnifying party shall not settle any claim, action or demand without the
prior written consent of the indemnified party, such consent not to be
unreasonably withheld or delayed. The indemnified party shall reasonably
cooperate in the defense as the indemnifying party may request and at the
indemnifying party's expense.
 
8.04 Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, (a) the liability of any party under this Agreement shall not exceed
the benefits derived by such party under this Agreement and (b) in no event
shall any party, its affiliates and/or its or their respective directors,
officers, employees, representatives or agents be liable for any (i) indirect,
incidental, special, exemplary, consequential or punitive damages or (ii)
damages for, measured by or based on lost profits, diminution in value, multiple
of earnings or other similar measure.

9

--------------------------------------------------------------------------------

 

ARTICLE IX
DEFAULT
 
9.01 Definition. The occurrence of any one or more of the following events which
is not cured within the time permitted shall constitute a default under this
Agreement (hereinafter referred to as an “Event of Default”) as to the party
failing in the performance or effecting the breaching act.
 
9.02 Service Provider's Default. An Event of Default shall exist with respect to
Service Provider if Service Provider shall fail to perform or comply with, in
any material respect, any of the covenants, agreements, terms or conditions
contained in this Agreement applicable to Service Provider and such failure
shall continue for a period of thirty (30) days after written notice thereof
from Recipient to Service Provider specifying in reasonable detail the nature of
such failure, or, in the case such failure is of a nature that it cannot, with
due diligence and good faith, be cured within thirty (30) days, if Service
Provider fails to proceed promptly and with all due diligence and in good faith
to cure the same and thereafter to prosecute the curing of such failure to
completion with all due diligence within ninety (90) days after the initial
delivery of written notice from the Recipient with respect to such failure.
 
9.03 Recipient's Default. An Event of Default shall exist with respect to
Recipient if Recipient shall:
 
(p)unless subject to a good faith dispute hereunder, fail to make any monetary
payment required under this Agreement on or before the due date recited herein
and such failure continues for thirty (30) Business Days after written notice
from Service Provider specifying such failure, or
(q)fail to perform or comply with, in any material respect, any of the other
covenants, agreements, terms or conditions contained in this Agreement
applicable to Recipient and such failure shall continue for a period of thirty
(30) days after written notice thereof from Service Provider to Recipient
specifying in reasonable detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, cure
within thirty (30) days, if Recipient fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety (90)
days thereafter.
 
9.04 Bankruptcy
An Event of Default shall exist with respect to a party if such party:
(r)applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property;
(s)makes a general assignment for the benefit of creditors;
(t)is adjudicated bankrupt or insolvent; or
(u)files a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law.
 
9.05 Reorganization/Receiver. An Event of Default shall exist with respect to a
party if an order, judgment or decree is entered by any court of competent
jurisdiction approving a petition seeking reorganization of Hexion or Momentive,
as the case may be, or appointing a receiver, trustee or liquidator of Hexion or
Momentive, as the case may be, of all or a substantial part of any of the assets
of Hexion or Momentive, as the case may be, and such order, judgment or decree
continues unstayed and in effect for a period of sixty (60) days from the date
of entry thereof.
 
9.06 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party's exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.
 
ARTICLE X
TERMINATION
 
10.01 Terminating Events. This Agreement shall terminate between Hexion and
Momentive at the written election of the non-defaulting party, upon the
occurrence of an Event of Default under this Agreement when the time to cure has
lapsed.
 
10.02 Termination for Convenience. Either Hexion or Momentive may terminate this
Agreement for its convenience, without cause, by giving the other party written
notice not less than thirty (30) days prior to the effective date of such
termination.
 
10.03 Effect of Termination. Notwithstanding anything herein to the contrary,
this Section 10.03 and Sections 10.04, and Article XIII (other than Section
13.08) shall survive any termination of this Agreement. Unless subject to a good
faith dispute hereunder, within thirty (30) days after the termination of this
Agreement, Recipient shall pay Service Provider all accrued and unpaid amounts
due under this Agreement.
 
10.04 Transition Assistance. At the request of Recipient, upon a termination or
non-renewal of this Agreement, Service Provider will provide reasonable
assistance to Recipient necessary to transfer the applicable services provided
hereunder to Recipient or Recipient's designated third party provider. Recipient
shall pay Service Provider all of its reasonable costs for providing such
transition assistance without mark-up, but including reasonable allocated
overhead. In no event shall Service Provider be required to provide transition
assistance for more than 180 days (subject to one successive renewal for an
additional 180 day period at the election of Recipient) after termination.

10

--------------------------------------------------------------------------------

 

ARTICLE XI
NOTICES
 
All notices provided for in this Agreement or related to this Agreement, which
either party desires to serve on the other, shall be in writing and shall be
considered delivered upon receipt. Any and all notices or other papers or
instruments related to this Agreement shall be sent by:
(a)    
by United States registered or certified mail (return receipt requested),
postage prepaid, in an envelope properly sealed;

(b)    
by a facsimile transmission where written acknowledgment of receipt of such
transmission is received and a copy of the transmission is mailed with postage
prepaid; or

(c)    
a nationally recognized overnight delivery service;

provided for receipted delivery, addressed as follows:
Hexion:
Hexion Specialty Chemicals, Inc.
180 East Broad Street,
Columbus, OH 43215
Attention: General Counsel
Facsimile: (614) 225-2108
 
with a copy to:
 
O'Melveny & Myers LLP
7 Times Square
New York, NY 10036
Attention:    John M. Scott
Facsimile:    (212) 326-2019
 
Momentive:
Momentive Performance Materials Inc.
22 Corporate Woods Blvd.
Albany, NY 12211
Attention: General Counsel
Facsimile: (518) 533-4662
 
with a copy to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:    Andrew J. Nussbaum
Benjamin M. Roth
Facsimile:    (212) 403-2000
 
 
Either Hexion or Momentive may change the address or name of addressee
applicable to subsequent notices (including copies of said notices as
hereinafter provided) or instruments or other papers to be served upon or
delivered to the other party, by giving notice to the other party as aforesaid;
provided, that notice of such change shall not be effective until the fifth
(5th) day after mailing or facsimile transmission.
 
ARTICLE X11
DISPUTE RESOLUTION
 
12.01 Resolution Procedure. Each of Hexion and Momentive agrees to use its
reasonable best efforts to resolve disputes under this Agreement by a negotiated
resolution between the parties or as provided for in this Article XII.
 
12.02 Exchange Of Written Statements. In the event of a dispute under this
Agreement, either Hexion or Momentive, on the one hand, may give a notice to the
other party requesting that the Steering Committee in good faith try to resolve
(but without any obligation to resolve) such dispute. Not later than fifteen
(15) days after said notice, each party shall submit to the other party a
written statement setting forth such party's description of the dispute and of
the respective positions of the parties on such dispute and such party's
recommended resolution and the reasons why such party feels its recommended
resolution is fair and equitable in light of the terms and spirit of this
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, no statements prepared by a party pursuant to this Section
12.02 may be introduced as evidence or used as an admission against interest in
any arbitral or judicial resolution of such dispute.

11

--------------------------------------------------------------------------------

 

 
12.03 Good Faith Negotiations. If the dispute continues unresolved for a period
of seven (7) days (or such longer period as the Steering Committee may otherwise
agree upon) after the simultaneous exchange of such written statements, then the
Steering Committee shall promptly commence good-faith negotiations to resolve
such dispute but without any obligation to resolve it. Any such meeting may be
conducted by teleconference.
 
12.04 Determination Of Steering Committee. Not later than thirty (30) days after
the commencement of good-faith negotiations, if the Steering Committee renders
an agreed resolution on the matter in dispute, then both Hexion and Momentive
shall be bound thereby. If the Steering Committee has not resolved the matter in
dispute within thirty (30) days after the commencement of good-faith
negotiations, either Hexion or Momentive may submit the dispute to arbitration
in accordance with Section 12.05.
 
12.05 Disputes Submitted to Arbitration. Wherever any dispute arises between
Hexion and Momentive, or among members of the Steering Committee, which is not
otherwise resolved by the vote of a majority of the members of the Steering
Committee or between the parties, the same shall be submitted to resolution by
arbitration to be conducted in New York, New York, in accordance with the
American Arbitration Association Rules then in force and the terms and
conditions set forth in Sections 12.06 through 12.09.
 
12.06 Selection of Arbitrators. Either party shall have the right to submit such
dispute to arbitration by delivery of written notice to the other party stating
that the party delivering such notice desires to have the then unresolved
controversy between Hexion and Momentive reviewed by a board of three (3)
arbitrators. Said notice shall also set forth the identity of the person
selected by the notifying party as its arbitrator, and shall detail the dispute
between the parties and such party's suggested resolution. Within twenty (20)
days after receipt of such notice, the other party shall designate a person to
act as arbitrator and shall notify the party requesting arbitration of such
designation, the name and address of the person so designated, and the suggested
resolution of such dispute by such party. The two (2) arbitrators designated as
aforesaid shall promptly select a third arbitrator, and if they are not able to
agree on such third arbitrator, then either arbitrator, on five (5) days' notice
in writing to the other, or both arbitrators, shall apply to the local
arbitration authority to designate and appoint such third arbitrator. The two
arbitrators selected by the parties shall then notify Hexion and Momentive in
writing promptly upon the selection of the third arbitrator. If the party upon
whom such written request for arbitration is served shall fail to designate its
arbitrator within twenty (20) days after receipt of such notice, then the
suggested resolution of the dispute as set forth in the written notice delivered
by the party requesting such arbitration shall become the resolution thereof,
and shall be binding on Hexion and Momentive hereunder.
 
12.07 Submission of Evidence. Within thirty (30) days following the date on
which the parties shall have received notice of the appointment of the third
arbitrator, the parties shall submit to the arbitrator so appointed a full
statement of their respective positions and their reasons in support thereof, in
writing, with copies delivered to the other party. Upon receipt of such written
statement from the other party, the party receiving the same may file with the
arbitrators a written rebuttal. Unless requested by the arbitrators, no hearing
shall be required in connection with any such arbitration, and the arbitrators
may elect to base their decisions on the written material submitted by the
parties; provided, however, that the parties shall submit to hearings, and be
prepared to provide testimony, by themselves or by witnesses called on their
behalf, if so requested by the arbitrators.
 
12.08 Decisions of Arbitrators. Following receipt of the written materials from
each party, and not later than 60 days from the final hearing held in connection
with such arbitration, the arbitrators shall render their decision, which
decision shall adopt either the position of Hexion or Momentive as previously
submitted to the arbitrators, in full, without revision or alteration thereof,
and without compromise. If more than one issue shall be submitted to the same
arbitrators for resolution, each such issue shall be deemed a separate
arbitration for all purposes hereof, such issues to be identified separately by
the parties in their submission to arbitration, and each such issue shall be
subject to a separate decision by the arbitrators.
 
12.09 Arbitration is Binding. The decision of a majority of the arbitrators
shall be binding upon Hexion and Momentive and shall be enforceable in any court
of competent jurisdiction. Such decision and award may allocate the costs of
such arbitration to one of the parties, equally or disproportionately between
the parties.
ARTICLE XIII
MISCELLANEOUS
 
13.01 Assignment. Neither Hexion nor Momentive shall assign this Agreement or
any interest therein without the express prior written consent of the other
party, which consent shall not be unreasonably withheld. Notwithstanding the
preceding sentence, Hexion or Momentive may assign or transfer this Agreement to
any Affiliate of such party; provided, that a counterpart original of such
assignment is delivered to the other parties on or before the effective date of
such assignment; and provided, further, that such Affiliate expressly assumes
and agrees to be bound by all of the terms and conditions of this Agreement.
Except as otherwise provided herein, each provision hereof shall extend to and
shall, as the case may require, bind and inure to the benefit of the parties'
permitted successors and assigns and legal representatives.
 
13.02 Construction. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning, and not strictly for or
against Hexion or Momentive. This Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
the same to be drafted.
 
13.03 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York without reference to its
choice of law provisions.
 
13.04 Severability. Should any portion of this Agreement be declared invalid or
unenforceable, then such portion shall be deemed to be

12

--------------------------------------------------------------------------------

 

severed from this Agreement and shall not affect the remainder thereof.
 
13.05 Attorneys' Fees. Should either party institute an action or proceeding to
enforce any provisions hereof or for other relief due to an alleged breach of
any provision of this Agreement, the prevailing party shall be entitled to
receive from the other party all costs of the action or proceeding and
reasonable attorneys' fees.
 
13.06 Entire Agreement. This Agreement covers in full each and every agreement
of every kind or nature whatsoever between the parties hereto concerning this
Agreement, and all preliminary negotiations and agreements, whether verbal or
written, of whatsoever kind or nature are merged herein. No oral agreement or
implied covenant shall be held to vary the provisions hereof, any statute, law
or custom to the contrary notwithstanding.
 
13.07 Counterparts. This Agreement may be executed in two or more counterparts
and shall be deemed to have become effective when and only when all parties
hereto have executed this Agreement, although it shall not be necessary that any
single counterpart be signed by or on behalf of each of the parties hereto, and
all such counterparts shall be deemed to constitute but one and the same
instrument.
 
13.08 Force Majeure. Whenever this Agreement requires an act to be performed
within a specified time period or to be completed diligently, such periods are
subject to Unavoidable Delays. “Unavoidable Delays” are delays beyond the
reasonable control of the party asserting the delay, and include delays caused
by acts of God, acts of war, terrorist attack, civil commotions, riots, strikes,
lockouts, acts of government in either its sovereign or contractual capacity,
perturbation in telecommunications transmissions, inability to obtain suitable
labor or materials, accident, fire, water damages, flood, earthquake, or other
natural catastrophes. In the event of an Unavoidable Delay, the Recipient may
either (i) perform any Services that Service Provider is unable to perform or
(ii) contract with a third party to provide any such affected Service.
 
13.09 No Warranties. Service Provider shall use its best efforts to render the
services contemplated by this Agreement in good faith to Recipient, but hereby
explicitly disclaims any and all warranties, express or implied, except to the
extent expressly provided herein.
 
13.10 Headings. Headings or captions have been inserted for convenience of
reference only and are not to be construed or considered to be a part hereof and
shall not in an way modify, restrict or amend any of the terms or provisions
hereof.
 
13.11 Waiver. The waiver by one party of any default or breach of any of the
provisions, covenants or conditions hereof of the part of the other party to be
kept and performed shall not be a waiver of any preceding or subsequent breach
or any other provisions, covenants or conditions contained herein.
 
13.12 Consent to Jurisdiction. The parties hereto agree that, other than an
arbitration proceeding arising pursuant to Article XII, any legal action or
proceeding with respect to or arising out of this Agreement may be brought in or
removed to the courts of the State of New York located in the borough of
Manhattan or of the United States of America for the Southern District of New
York. By execution and delivery of this Agreement, the parties hereto accept,
for themselves and in respect of their property, generally and unconditionally,
the exclusive jurisdiction of the aforesaid courts. The parties hereto
irrevocably consent to the service of process out of any of the aforementioned
courts in any manner permitted by law. The parties hereto hereby waive any right
to stay or dismiss any action or proceeding under or in connection with this
Agreement brought before the foregoing courts on the basis of forum
non-conveniens.
 
13.13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP BETWEEN THE PARTIES HERETO THAT IS BEING
ESTABLISHED. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES HERETO FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
 
13.14 Third Party Beneficiaries. None of the obligations hereunder of either
party shall run to or be enforceable by any party other than the parties to this
Agreement and their respective successors and assigns in accordance with the
provisions of this Agreement.
 
13.15 Amendments. This Agreement may be changed or modified only by an agreement
in writing signed by the parties hereto, and no oral understandings shall be
binding as between the parties.
*****

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.
 
HEXION SPECIALTY CHEMICALS, INC.
 
 
By: /s/ Authorized Person            
Name:
Title:
 
MOMENTIVE PERFORMANCE MATERIALS INC.
 
 
By: /s/ Authorized Person            
Name:
Title:
 
MOMENTIVE PERFORMANCE MATERIALS WORLDWIDE INC.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS USA INC.
By: /s/ Authorized Person        
Name:
Title:
JUNIPER BOND HOLDINGS I LLC
By: /s/ Authorized Person        
Name:
Title:
JUNIPER BOND HOLDINGS II LLC
By: /s/ Authorized Person        
Name:
Title:
 

14

--------------------------------------------------------------------------------

 

JUNIPER BOND HOLDINGS III LLC
By: /s/ Authorized Person        
Name:
Title:
JUNIPER BOND HOLDINGS IV LLC
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC.
By: /s/ Authorized Person        
Name:
Title:
MPM SILICONES, LLC
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC.
By: /s/ Authorized Person        
Name:
Title:
 

15

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS INDUSTRIA DE SILICONES LTDA
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS CANADA ULC
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS S. DE R.L. DE C.V.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS AUSTRALIA PTY LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SHANGHAI CO LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (NANTONG) CO LTD
By: /s/ Authorized Person        
Name:
Title:
 

16

--------------------------------------------------------------------------------

 

SHANGHAI SONGJIANG MOMENTIVE PERFORMANCE MATERIALS CO LTD
By: /s/ Authorized Person        
Name:
Title:
WUXI MOMENTIVE PERFORMANCE MATERIALS CO LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS HONG KONG LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS JAPAN LLC
By: /s/ Authorized Person        
Name:
Title:
OHTA KAKO LLC
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS KOREA CO LTD
By: /s/ Authorized Person        
Name:
Title:
 

17

--------------------------------------------------------------------------------

 

MOMENTIVE MALAYSIA SDN BHD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS PTE LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE SERVICES S. DE R.L. DE C.V.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS LTD.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS COMMERCIAL SERVICES GMBH
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS RUS LLC
By: /s/ Authorized Person        
Name:
Title:
 

18

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS KIMYA SANAYI VE TICARET LIMITED SIRKETI
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (PTY) LTD.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (SHANGHAI) MANAGEMENT CO., LTD.
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (SHANGHAI) TRADING CO., LTD.
By: /s/ Authorized Person        
Name:
Title:
TA HOLDING PTE LTD
By: /s/ Authorized Person        
Name:
Title:
NAUTILUS PACIFIC TWO PTE LTD
By: /s/ Authorized Person        
Name:
Title:

19

--------------------------------------------------------------------------------

 

NAUTILUS PACIFIC FOUR PTE LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS ASIA PACIFIC PTE LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SINGAPORE PTE LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (THAILAND) LTD
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS BENELUX BVBA
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS FRANCE SARL
By: /s/ Authorized Person        
Name:
Title:
 

20

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS GMBH
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS HOLDING GMBH
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (INDIA) PRIVATE LIMITED
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS ITALY SRL
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SPECIALTIES SRL
By: /s/ Authorized Person        
Name:
Title:
 

21

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS COMMERCIAL SERVICES SRL
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SILICONES BV
By: /s/ Authorized Person        
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SUISSE SARL
By: /s/ Authorized Person        
Name:

22

--------------------------------------------------------------------------------

 

EXHIBIT A
SERVICES
Executive/Senior Management
Administrative Support
Treasury
Audit and Tax
Financial Services
Legal Affairs
Property Management
Accounting and Records
Credit and Collections
Accounts Payable
Financial Statements
IT/ERP
Investor and Public Relations
EHS
Engineering
Payroll
Risk Management
Insurance
Human Resources
Procurement of requirements of raw materials, supplies, freight, equipment,
electricity, and insurance
Export Services
Contract Manufacturing

23

--------------------------------------------------------------------------------

 

EXHIBIT B
HEXION SUBSIDIARIES
Asia Dekor Borden (Heyuan) Chemical Company Limited (50% Owned)
Asia Dekor Borden (Hong Kong) Chemical Company (50% Owned)
Bakelite Polymers U.K. Ltd.
Borden Chemical Foundry, LLC
Borden Chemical Holdings (Panama) S.A.
Borden Chemical International, Inc.
Borden Chemical Investments, Inc.
Borden Chemical UK Limited
Borden International Holdings Limited
Borden Luxembourg S.a r.l.
Fengkai Hexion Specialty Chemicals Co. Ltd. (70% Owned)
Fujian Nanping Hexion Specialty Chemicals Co., Ltd.
HA-International, LLC (50% Owned)
Hattrick (Barbados) Finco SRL
Hexion 2 U.S. Finance Corp.
Hexion CI Holding Company (China) LLC
Hexion Fengkai Holdings Limited
Hexion IAR Holding (HK) Limited
Hexion Nanping Holdings Limited
Hexion Nova Scotia Finance, ULC
Hexion Quimica Argentina SA
Hexion Quimica Industria e Comercio Ltda.
Hexion Quimica S.A.
Hexion Quimica Uruguay S/A
Hexion Shchekinoazot Holding B.V. (50% Owned)
Hexion Shchekinoazot OOO (50% Owned)
Hexion Specialty Chemicals (Caojing) Limited
Hexion Specialty Chemicals (Heyuan) Limited
Hexion Specialty Chemicals (N.Z.) Limited
Hexion Specialty Chemicals Asua SL
Hexion Specialty Chemicals B.V.
Hexion Specialty Chemicals Barbastro S.A.
Hexion Specialty Chemicals BVBA
Hexion Specialty Chemicals Canada, Inc.
Hexion Specialty Chemicals Finance BV
Hexion Specialty Chemicals Forest Products GmbH
Hexion Specialty Chemicals France SAS
Hexion Specialty Chemicals GmbH
Hexion Specialty Chemicals Holding B.V.
Hexion Specialty Chemicals Holding Germany GmbH
Hexion Specialty Chemicals Holdings (China) Limited
Hexion Specialty Chemicals Iberica, S.A.
Hexion Specialty Chemicals Italia S.p.A.
Hexion Specialty Chemicals Korea Company Limited
Hexion Specialty Chemicals Lda.
Hexion Specialty Chemicals Leuna GmbH
Hexion Specialty Chemicals Luxembourg s.a.r.l.
Hexion Specialty Chemicals Maastricht BV
Hexion Specialty Chemicals Management (Shanghai) Co., Ltd.
Hexion Specialty Chemicals Oy
Hexion Specialty Chemicals Pardubice S.r.o.
Hexion Specialty Chemicals Pty Ltd
Hexion Specialty Chemicals Research Belgium SA
Hexion Specialty Chemicals Rotterdam Ink B.V.
Hexion Specialty Chemicals S.A.
Hexion Specialty Chemicals S.r.l.
Hexion Specialty Chemicals Samusakorn Ltd.
Hexion Specialty Chemicals Sdn. Bhd.
Hexion Specialty Chemicals SG.Petani SDN. BHD.
Hexion Specialty Chemicals Singapore Pte. Ltd.
Hexion Specialty Chemicals Somersby Pty Ltd.

24

--------------------------------------------------------------------------------

 

Hexion Specialty Chemicals Stanlow Limited
Hexion Specialty Chemicals Stuttgart GmbH
Hexion Specialty Chemicals Sweden AB
Hexion Specialty Chemicals UK Limited
Hexion Specialty Chemicals Wesseling GmbH
Hexion Specialty Chemicals, a.s.
Hexion Specialty UV Coatings (Shanghai) Limited
Hexion U.S. Finance Corp.
Hexion UV Coatings (Shanghai) Co., Ltd. (49.99% Owned)
HSC Capital Corporation
InfraTec Duisburg GmbH (70% Owned)
International Pine Products SA
Jiangsu Funing Hexion Specialty Chemicals Co. Ltd. (90% Owned)
Lawter International Inc.
National Borden Chemical Germany GmbH
New Nimbus GmbH & Co Kg
Oilfield Technology Group, Inc.
Resolution Research Nederland B.V.
Resolution Specialty Materials Rotterdam B.V.
Resolution Specialty Materials Sweden Holdings AB
RSM Europe B.V.
Tianjin Hexion Specialty Chemicals Co., Ltd.

25

--------------------------------------------------------------------------------

 

EXHIBIT C
MOMENTIVE SUBSIDIARIES
Momentive Performance Materials Inc.
Momentive Performance Materials Worldwide Inc.
Momentive Performance Materials USA Inc.
Juniper Bond Holdings I LLC
Juniper Bond Holdings II LLC
Juniper Bond Holdings III LLC
Juniper Bond Holdings IV LLC
Momentive Performance Materials Quartz, Inc.
MPM Silicones, LLC
Momentive Performance Materials South America Inc.
Momentive Performance Materials China SPV Inc.
Momentive Performance Materials Industria de Silicones Ltda
Momentive Performance Materials Canada ULC
Momentive Performance Materials S. de R.L. de C.V.
Momentive Performance Materials Australia Pty Ltd
Momentive Performance Materials Shanghai Co Ltd
Momentive Performance Materials (Nantong) Co Ltd
Momentive Fine Performance Materials (Shenzhen) Co Ltd
Shanghai Songjiang Momentive Performance Materials Co Ltd
Wuxi Momentive Performance Materials Co Ltd
Momentive Performance Materials Hong Kong Ltd
Momentive Performance Materials Japan LLC
Ohta Kako LLC
Momentive Performance Materials Korea Co Ltd
Momentive Malaysia Sdn Bhd
Momentive Performance Materials Pte Ltd
Momentive Services S. de R.L. de C.V.
Momentive Performance Materials Ltd.
Momentive Performance Materials Commercial Services GmbH
Momentive Performance Materials Rus LLC
Momentive Performance Materials Kimya Sanayi Ve Ticaret Limited Sirketi
Momentive Performance Materials (Pty) Ltd.
Momentive Performance Materials (Shanghai) Management Co., Ltd.
Momentive Performance Materials (Shanghai) Trading Co., Ltd.
TA Holding Pte Ltd
Nautilus Pacific Two Pte Ltd
Nautilus Pacific Four Pte Ltd
Momentive Performance Materials Asia Pacific Pte Ltd
Momentive Performance Materials Singapore Pte Ltd
Momentive Performance Materials (Thailand) Ltd
Momentive Performance Materials Benelux BVBA
Momentive Performance Materials France Sarl
Momentive Performance Materials GmbH
Momentive Performance Materials Holding GmbH
Momentive Performance Materials Quartz GmbH
Momentive Performance Materials (India) Private Limited
Momentive Performance Materials Italy Srl
Momentive Performance Materials Specialties Srl
Momentive Performance Materials Commercial Services Srl
Momentive Performance Materials Silicones BV
Momentive Performance Materials Suisse Sarl

26